DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 14-29, and 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zope et al (US 2019/0067094).
Zope discloses a method for forming polycrystalline molybdenum film over a surface of a substrate [0114] comprising: providing a substrate [0046] into a reaction chamber [0053]; depositing a nucleation film directly on an exposed surface of the substrate, such as a metal oxide or metal nitride [0083]-[0084]; and depositing a polycrystalline molybdenum film comprising a plurality of molybdenum crystallites having a grain size of about 100 angstroms [0114]. 
Zope does not explicitly disclose an average crystallite size of less than 80 angstroms, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the crystallite size would vary depending on the desired nucleation layer.
Regarding Claims 2-11, 14-29, and 32-38, Zope discloses depositing the nucleation film by a first cyclical process using a metal precursor and one of an oxygen precursor or a nitrogen precursor (Fig. 2); depositing the polycrystalline molybdenum by a second cyclical process using a molybdenum halide and a reducing agent (Fig. 3); the molybdenum halide may be MoO2Cl2 [0102]; the metal oxide may be molybdenum oxide [0061] having a thickness less than 50 angstroms [0093] or molybdenum nitride [0061] having a thickness less than 30 angstroms [0091]; the polycrystalline molybdenum fills the plurality of non-planar features without forming a seam [0118]; a bilayer of the nucleation film and the polycrystalline molybdenum film has a resistivity less than 25 [0122]; the nucleation film has a thickness of less than 50 angstroms [0093]; the substrate includes a plurality of vertical non-planar features and the nucleation film is deposited directly on the exposed surface while the polycrystalline molybdenum fills the features without forming a seam [0118]; the exposure surface comprises a dielectric [0117]; the polycrystalline molybdenum has a percentage roughness less than 5% [0124]; a structure comprising the polycrystalline molybdenum film is formed [0114]; a reaction system is used [0053]; the substrate comprises a DRAM device, such as a plurality of buried wordlines and trenches [0039]; the nucleation layer is deposited directly on the plurality of tranches and wordlines [0117] and the molybdenum fills the features [0118]. 
Thus, claims 1-11, 14-29, and 32-38 would have been obvious within the meaning of 35 USC 103 over the teachings of Zope.
Claim(s) 12, 13, 30, 31, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zope et al (US 2019/0067094) as applied above and further in view of Jandl et al (US 2018/0053660).
Zope does not disclose the substrate comprising a plurality of line features wherein the percentage of line bending is less than 20%. 
Jandl discloses reducing line bending when depositing a metal such as molybdenum into features on substrates by periodically exposing the feature to nitrogen or oxygen during ALD processing (Abstract). Line bending is a phenomenon found in DRAM buried wordline structures [0033]. The percentage of line bending may be less than 7.2% [0095]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to reduce the percentage of line bending as suggested by Jandl during the molybdenum deposition of Zope, to values within the claimed ranges, by periodically exposing the features to nitrogen or oxygen during the ALD processing.
Regarding Claim 40, Zope discloses that the nucleation layer is molybdenum nitride [0061] and the percentage roughness is less than 1.5% [0124].
Thus, claims 12, 13, 30, 31, 39, and 40 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Zope and Jandl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715